Citation Nr: 1212966	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1969, and he is a Vietnam combat Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran requested a Board hearing.  In March 2012, the Veteran canceled his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In February 2008, records of a Vet Center show that the Veteran was employed and married.  The diagnosis was posttraumatic stress disorder and the GAF score was 42.

In May 2008, the Veteran was afforded a VA examination for the purpose of establishing service connection for posttraumatic stress disorder.  The diagnosis was posttraumatic stress disorder with depression and anxiety, and the GAF score was 50.  

VA records in July 2010 show that that the Veteran's wife of nearly 40 years had died suddenly in April 2010.  The Veteran was retired and he was recovering from recent bypass surgery.  






A reexamination is necessary to verify the current severity of the disability.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA records for treatment of posttraumatic stress disorder after May 2008. 

If no records are found and further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.   Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to posttraumatic stress disorder. 

3.  After the requested development is completed, adjudicate the claim for a higher initial rating.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


